Appeal by defendant, as limited by his motion, from a sentence of the County Court, Orange County (Ingrassia, J.), imposed July 2, 1981, upon his conviction of attempted robbery in the first degree, upon his plea of guilty, the sentence being a period of imprisonment with a minimum of IV2 years and a maximum of 15 years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a period of imprisonment with a minimum of four years and a maximum of eight years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated. Damiani, J. P., Mangano, Gulotta and Brown, JJ., concur.